t c memo united_states tax_court alessio azzari inc petitioner v commissioner of internal revenue respondent docket no 27532-08l filed date barry allen furman for petitioner carol-lynn e moran for respondent supplemental memorandum opinion wells judge this case is before the court on the parties’ cross-motions for summary_judgment pursuant to rule the issue we must decide is this opinion supplements 136_tc_178 1unless otherwise indicated section references are to the internal revenue continued whether on remand respondent’s appeals_office abused its discretion by rejecting petitioner’s offer-in-compromise because the appeals_office concluded that petitioner failed to include the assets of its successor_corporation or by failing to provide petitioner the opportunity to amend its offer-in-compromise background some of the facts are set forth in our prior opinion in 136_tc_178 prior opinion and are incorporated by reference additionally other facts discussed below are taken from the parties’ moving papers and attachments including the administrative record from the appeals_office petitioner is a new jersey corporation with its principal_place_of_business in new jersey petitioner failed to pay its employment_tax liabilities for the quarters ending september and date march june september and continued code of as amended and rule references are to the tax_court rules_of_practice and procedure 2the administrative record provided by respondent does not contain some of the correspondence between petitioner’s counsel and the appeals_office consequently petitioner has moved to supplement the administrative record with that correspondence those documents are referenced in the settlement officer’s case activity record and they should have been part of the administrative record submitted by respondent we will grant petitioner’s motion and treat those exhibits as part of the administrative record date collectively the periods in issue petitioner’s unpaid employment_tax liabilities for the periods in issue total dollar_figure plus interest respondent filed a notice_of_federal_tax_lien nftl with respect to those liabilities and petitioner requested a collection_due_process_hearing during the collection_due_process_hearing petitioner requested that respondent subordinate the tax_lien to a security_agreement with petitioner’s lender penn business_credit llc lender so that petitioner could continue to use a line of credit with the lender to obtain financing secured_by petitioner’s accounts_receivable respondent’s appeals_office erroneously determined that petitioner’s lender already had priority and that it therefore was unnecessary to subordinate the tax_lien to the lender’s security_interest in part because of the appeals office’s failure to subordinate the tax_lien and in part because of delays by the appeals_office petitioner fell behind on its employment_tax deposits the appeals_office subsequently rejected petitioner’s request to subordinate the tax_lien and enter into an installment_agreement in our prior opinion we concluded that respondent’s appeals_office abused its discretion because its rejection of petitioner’s request to subordinate the tax_lien was based upon an error of law ie the appeals office’s erroneous conclusion that subordination was unnecessary because the lender’s security interest already had priority because the appeals office’s refusal to subordinate the tax_lien contributed to petitioner’s failure to make its employment_tax deposits we held that it was also an abuse_of_discretion for the appeals_office to refuse to consider petitioner’s request for an installment_agreement on that basis consequently we remanded the instant case to the appeals_office on remand the appeals_office assigned the case to settlement officer robert richards mr richards contacted petitioner and scheduled a telephone conference with petitioner for date on date petitioner faxed mr richards a letter summarizing what had happened to petitioner’s business during the past year summary according to petitioner’s summary because respondent refused to subordinate the tax_lien to the lender’s security_interest the lender refused to lend to petitioner petitioner also stated that as a result it is hopelessly insolvent petitioner explained in the summary that it began to phase out its business during early and that from that time on petitioner did not assume any new business petitioner stated in its summary that the only new work petitioner has assumed since that time was work that it subcontracted to its brother-sister corporation artex construction co inc artex but petitioner is now no longer taking any new business at all in its summary petitioner explained that artex is a builder and contractor that has had a lending relationship with petitioner since during that time petitioner subcontracted work to artex and artex lent petitioner money petitioner explained in its summary that after the lender ceased lending to petitioner artex sought a line of credit with the lender which it received to increase artex’s collateral petitioner transferred some of its accounts_receivable to artex petitioner reduced its loan balance to artex to reflect the value of the accounts_receivable transferred to artex in the summary petitioner proposed that it would make an offer-in- compromise and would lease its construction equipment to artex to generate funds to settle its tax_liabilities during the telephone conference with mr richards on date petitioner did propose an offer-in-compromise mr richards asked petitioner to submit its offer-in-compromise in writing by date but gave petitioner an extension until date on date the appeals_office received petitioner’s offer-in-compromise petitioner’s offer-in-compromise proposed to settle petitioner’s outstanding tax_liabilities for dollar_figure the most valuable assets petitioner listed on its form 433-b collection information statement for businesses were equipment which petitioner valued at dollar_figure and vehicles which petitioner valued at dollar_figure those valuations represented quick sale values at substantial discounts from appraisals of petitioner’s trucks and other construction equipment which concluded that in total their retail value was dollar_figure petitioner did not list any accounts_receivable on its form 433-b in an attachment to its form_656 offer_in_compromise petitioner provided the following explanation of its method for estimating the value of the equipment the business of petitioner was building homes petitioner has a brother-sister corporation artex concrete construction co inc artex artex is also a builder and contractor petitioner owns trucks and equipment with retail values that have been appraised and attached to form 433-b petitioner’s president knows that the only way to dispose_of the trucks and equipment would be an orderly auction petitioner’s president is familiar with construction companies in the area which have gone out of business in the last year some have offered their equipment for sale to the petitioner the auction value is no greater than thirty percent of retail petitioner proposes to sell the equipment to artex and the installment_payment will fund this offer petitioner proposed to satisfy its offer-in-compromise by paying equal installments over the course of months mr richards asked petitioner several questions about its payment plan and petitioner responded with a fax on date in that date fax petitioner stated that it is owned and controlled by the same individuals who control artex it explained that artex had recently secured dollar_figure million in new business and had a line of credit with a lender that would permit it to purchase petitioner’s trucks and other construction equipment under an installment_agreement petitioner proposed to use those funds to settle its tax_liabilities petitioner has conceded that artex was using petitioner’s equipment pending its sale on the basis of petitioner’s close relationship with artex mr richards determined that artex was merely a successor_corporation to petitioner in his account activity record mr richards wrote it is clear a successor corp situation exist s the officers of artex inc are the same people shareholders that controlled aai and allowed more than dollar_figure million dollars in payroll_taxes to accrue artex inc is located in the same building and uses assets that are titled to aai if the ‘successor’ corp issues did not exist the rcp reasonable collection potential determined by appeals would be closer to dollar_figurek aai established artex inc different ein when aai lost their line of credit on date respondent issued a supplemental notice_of_determination in which mr richards wrote the offer_in_compromise is being funded by the sale of assets from alessio azzari inc aai to artex inc when aai efforts to secure a loan failed aai started subcontracting to artex inc aai began to phase out its business on or about date working to complete pending contracts but did not assume any new business other than subcontracting to artex inc artex inc is owned and controlled by the same officers and shareholders as aai artex inc was using aai equipment to fulfill its business obligations including the dollar_figure in new business artex generated respondent has determined that artex inc is a successor_corporation to aai and is therefore liable for aai employment_tax liabilities the offer_in_compromise is being rejected because both artex inc and aai’s assets would have to be considered in an offer_in_compromise in the alternative mr richards determined that petitioner took an excessive discount when it estimated the quick sale value of its assets mr richards concluded that rather than taking a discount petitioner was entitled only to a discount on the quick sale value of its equipment consequently mr richards rejected petitioner’s offer-in-compromise on date respondent filed a motion for summary_judgment based upon the supplemental notice_of_determination and on date petitioner filed a cross-motion for summary_judgment on date the parties filed responses discussion where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion we review the reasoning underlying the settlement officer’s determination to decide whether it was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir petitioner does not dispute the underlying liabilities consequently we review the determination of the appeals_office for abuse_of_discretion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir because the issue we must decide in the instant case is whether on the basis of the undisputed administrative record the appeals_office abused its discretion when it rejected petitioner’s offer-in-compromise we conclude that this case is ripe for summary_judgment we first consider petitioner’s contention that the appeals_office abused its discretion when it concluded that artex is merely a successor_corporation to petitioner the parties agree that new jersey state law applies the general_rule under new jersey law is that ‘where one company sells or otherwise transfers all its assets to another company the latter is not liable for the debts and liabilities of the transferor’ ramirez v amsted indus inc a 2d n j quoting 420_fsupp_128 d n j however new jersey courts recognize four exceptions to the general_rule of successor nonliability where the purchasing_corporation expressly or impliedly agrees to assume such debts and liabilities the transaction amounts to a consolidation or merger of the seller and purchaser the purchasing_corporation is merely a continuation of the selling corporation or the transaction is entered into fraudulently in order to escape responsibility for such debts and liabilities id because the second and third exceptions tend to overlap and much of the same evidence is relevant to each new jersey courts often treat them together woodrick v jack j burke real_estate inc a 2d n j super ct app div in determining whether a particular transaction is a de_facto consolidation or mere continuation courts consider four factors i continuity of management personnel physical location assets and general business operations ii a cessation of ordinary business and dissolution of the predecessor as soon as practically and legally possible iii assumption by the successor of the liabilities ordinarily necessary for the uninterrupted continuation of the business of the predecessor and iv continuity of ownership shareholders id see also 13_f3d_69 3d cir applying new jersey law all of the factors need not be present t he crucial inquiry is whether there was an ‘intent on the part of the contracting parties to effectuate a merger or consolidation rather than a sale of assets ’ luxliner f 3d pincite quoting mckee v harris-seybold co a 2d n j super ct law div ‘for liability to attach the purchasing_corporation must represent merely a ‘new hat’ for the seller ’ id pincite quoting mckee a 2d pincite we must decide whether respondent abused his discretion or acted unreasonably when he applied the facts to the foregoing new jersey authorities and determined that artex was petitioner’s successor with respect to the first factor set forth in luxliner and woodrick the record establishes that petitioner and artex share the same management operate out of the same address are engaged in very similar_business operations that artex is currently using all of petitioner’s assets to conduct its business and that petitioner transferred its accounts_receivable to artex with respect to the second factor petitioner is no longer actively doing any construction work although petitioner has not been dissolved that fact is not dispositive and in any case it would not yet have been practical to dissolve petitioner because of its ongoing litigation the record does not contain any facts relevant to the third factor as to the fourth factor petitioner and artex have the same shareholders accordingly three out of the four factors suggest that artex should be viewed as a mere continuation of petitioner moreover the record contains sufficient evidence to infer that petitioner intended for artex to be a mere continuation of its business under a different entity indeed petitioner stated that it transferred its accounts_receivable to artex so that artex could secure a sufficiently large credit line with the same lender petitioner had been using before the filing of respondent’s nftl when respondent’s failure to subordinate the tax_lien made it impossible for petitioner to maintain a sufficient cashflow to sustain its business petitioner appears to have successfully maintained its credit line by transferring some of its collateral from petitioner to artex additionally petitioner shifted business to artex during that time by subcontracting its work to artex petitioner contends that respondent’s determination that artex was a successor constituted an abuse_of_discretion because mr richards wrote in his case activity record that artex was founded only when petitioner lost its line of 3we note that petitioner’s course of action seems to have minimized the harm that petitioner otherwise might have suffered from respondent’s failure on the basis of an error of law to subordinate the tax_lien to the lender’s security_interest which we held in our prior opinion to be an abuse_of_discretion however when petitioner transferred its collateral and business to artex as a method to maintain its credit line it made no attempt to pay its tax_liabilities the collection of which is in issue in the instant case credit although petitioner is correct that mr richards’ notes contradict the facts about artex’s history in the record mr richards had sufficient other reasons upon which to base his determination that artex was petitioner’s successor the one small error to which petitioner points does not make unreasonable mr richards’ determination concerning whether artex was petitioner’s successor accordingly we reject petitioner’s argument on the basis of the foregoing we conclude that the appeals_office did not abuse its discretion or act unreasonably when it determined that artex was petitioner’s successor_corporation under new jersey law and therefore rejected petitioner’s offer-in-compromise on the basis that it failed to consider artex’s assets because we conclude that it was reasonable for the appeals_office to determine that artex was petitioner’s successor we need not consider the appeals office’s alternative ground for rejecting petitioner’s offer-in-compromise ie that petitioner excessively discounted the quick sale value of its assets as petitioner’s successor artex is liable for petitioner’s outstanding liabilities including its liabilities for federal taxes the collection of which is in issue in the instant case see 70_tc_86 aff’d 614_f2d_860 3d cir accordingly the appeals_office did not abuse its discretion or act unreasonably when it concluded that artex was liable for petitioner’s tax_liabilities and that artex’s assets should have been included on petitioner’s form 433-b so that the appeals_office could have considered those assets when it evaluated petitioner’s offer-in-compromise additionally petitioner contends that it was an abuse_of_discretion for the appeals_office to reject petitioner’s offer-in-compromise without giving petitioner an option to amend its offer respondent contends that the appeals_office was not required to permit petitioner to amend its offer-in-compromise before rejecting it because it was impossible for the appeals_office to determine petitioner’s reasonable collection potential without information regarding the value of artex’s assets upon due consideration we conclude that the instant case should be remanded to allow petitioner to include artex’s assets on its form 433-b and revise its offer-in-compromise to accurately reflect the value of those assets and to allow respondent’s appeals_office to fully evaluate petitioner’s offer we recognize the possibility that when the value of artex’s assets is included on petitioner’s form 433-b the appeals_office may conclude that petitioner is ineligible for an offer-in- compromise however at this point that is mere speculation the administrative record currently before us contains insufficient information about the value of artex’s assets the administrative record reveals no reason why petitioner should not have been afforded the opportunity to amend its offer-in- compromise although as discussed above respondent contends that petitioner’s transfer of assets to artex made it impossible to determine petitioner’s reasonable collection potential such a reason standing alone is insufficient if the appeals_office had provided petitioner the opportunity to amend its offer-in-compromise petitioner could have included artex’s assets on its form 433-b accordingly we will again remand the instant case to the appeals_office so that the appeals_office may provide petitioner the opportunity to amend its offer-in-compromise petitioner will need to supplement the record by submitting a new form 433-b that includes the value of artex’s assets on the basis of the foregoing we shall partially grant respondent’s motion for summary_judgment insofar as we hold that artex is a successor_corporation to petitioner and that its assets should be considered in determining petitioner’s reasonable collection potential and we shall partially deny respondent’s motion for summary_judgment because of the failure to give petitioner the opportunity to amend its offer-in-compromise similarly we shall deny petitioner’s motion for summary_judgment insofar as we hold that artex was its successor_corporation and we shall deny petitioner’s motion insofar as the appeals_office failed to provide petitioner the opportunity to amend its offer-in-compromise since we are remanding the instant case to respondent’s appeals_office to give petitioner the opportunity to do so and have it considered on the remand in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
